Citation Nr: 0031929	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
improved death pension benefits in the calculated amount of 
$7,970.00.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty during World War I.  He 
died in January 1997 at the age of 104.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied the appellant's claim of entitlement to 
a waiver of recovery of an overpayment of VA pension benefits 
in the amount of $7970.00. 

In a substantive appeal filed in July 1999, the appellant had 
requested a hearing before a member of the Board.  However, 
in that same statement, she indicated that due to age and ill 
health, she would be unable to appear at a hearing.

During the course of this appeal, the appellant moved from 
Alabama to Texas, and the case is now under the jurisdiction 
of the RO in Waco, Texas.


FINDING OF FACT

The appellant bears virtually no fault with respect to 
creation of the overpayment in the amount of $7,970.00, 
considering her age, health problems and the timeliness with 
which she provided information regarding her financial 
status.



CONCLUSION OF LAW

Recovery of an overpayment of VA improved death pension 
benefits in the amount of $7,970.00, plus accrued interest, 
would be against equity and good conscience, and recovery of 
that amount by the Government is waived.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking waiver of an overpayment of VA 
pension benefits in the amount of $7,970.00.

In the interest of clarity, the Board will first discuss the 
pertinent law and regulations.  The Board then review the 
factual background underlying the claim.  The Board will then 
analyze the issue on appeal and render a decision.

Applicable Law and Regulations

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  

For pension purposes, payments of any kind from any source 
will be counted as income during the twelve month 
annualization period in which received, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272 (2000).  
38 C.F.R. § 3.271 (2000).

There will be excluded from the amount of an individual's 
annual income any unreimbursed amounts which have been paid 
within the 12-month annualization period for medical expenses 
regardless of when the indebtedness was incurred.  An 
estimate based on a clear and reasonable expectation that 
unusual medical expenditure will be realized may be accepted 
for the purpose of authorizing prospective payments of 
benefits subject to necessary adjustment in the award upon 
receipt of an amended estimate, or after the end of the 12-
month annualization period upon receipt of an eligibility 
verification report. 38 C.F.R. § 3.272(g) (2000).

A surviving spouse who is receiving pension must notify the 
Department of any material change or expected change in 
income which would affect entitlement to receive, or the 
rate, of the benefit being paid.  The notice must be made 
when the recipient acquires knowledge that he or she will 
begin to receive additional income. 38 C.F.R. § 3.660(a)(1) 
(2000).  Overpayments created by the retroactive 
discontinuance of pension benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660(a)(3) (2000).

Waiver of indebtedness

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a).  If 
there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2000).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government. It is intended to 
achieve a result that is fair. 38 C.F.R. § 1.965(a) (2000).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual Background

The record shows that the veteran died in January 1997.  In 
January 1997, the appellant, the veteran's surviving spouse, 
filed a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse  or Child.  

In February 1997, the appellant also applied for aid and 
attendance allowance.  In a March 1997 rating action, the RO 
granted entitlement to aid and attendance allowance.  The RO 
explained that due to conditions including arteriosclerotic 
cardiovascular disease, pernicious anemia, and 
osteoarthritis, the appellant ambulated with a cane or walker 
and required assistance with daily self-care and personal 
hygiene functions.  

In March 1997, the appellant was informed by the RO that her 
claim for improved death pension benefits had been granted, 
effective from January 1997.  She was informed that the award 
was based upon countable income countable income of $2768.00, 
consisting of Social Security income in the amount of 
$3,477.00 and interest income of $600.00, offset by medical 
expenses of $1593.00, as was reported on her VA Form 21-534, 
filed in January 1997.  It was also explained that the 
appellant was entitled to a higher level of pension because 
she was in need of aid and attendance.  The decision also 
indicated that the veteran's death was not related to a 
service-connected disease of injury and that therefore 
entitlement to dependency and indemnity compensation was not 
warranted.   The RO also explained that the rate of VA 
pension was directly related to family income and that the 
pension rate must be adjusted in accordance with changes in 
income.  The appellant was advised that VA must be notified 
promptly of changes in income and that the failure to do so 
could result in an overpayment on the account.  

In February 1998, the appellant filed an Improved Pension 
Eligibility Verification Report (EVR) in which she listed 
monthly Social Security income in the amount of $295.00.  
Also listed was interest and dividends in the amount of 
$995.07.  The appellant also provided a medical expense 
report showing medical expenses of $11,543.98, of which she 
listed $525.60 as unreimbursed medical expenses.  She also 
listed assets of $80,000 in cash and non-interest bearing 
bank accounts.  She indicated that she had sold her home on 
August 25, 1997 for $70,000.   

In April 1998, the RO informed the appellant that her pension 
benefits had been adjusted based upon receipt of the February 
1998 EVR.  In June 1998, the appellant was advised of a 
proposal to terminate her pension benefits effective from 
February 1, 1997 due to her failure to complete and return a 
VA Form 21-8940, Request for Detailed Expenses.  

In June 1998, the appellant filed a Request for Details of 
Expenses.  Therein, she listed expenses including $2922.27 
for food from August 1997 to June 1998; $58.80 a month for 
taxes; $200.00 a year for clothing; 50.00 a year for 
utilities; $312.50 every 6 months for automobile insurance; 
$1,200.00 a year for medical insurance and $859.60 a month 
for medicine.  She indicated that she was expecting a large 
medical expense estimated at $1,500.00 for eye surgery and 
hearing aids.  She also indicated that in January 1997, she 
had paid burial expenses in the amount of $5,930.00 due to 
the death of the veteran.

In January 1999, the appellant filed an EVR in which she 
listed monthly Social Security income in the amount of 
$299.50.  Also listed was interest and dividends in the 
amount of $995.07.  The appellant also provided a medical 
expense report showing medical expenses of $1,914.60, of 
which she listed $1,100.08 as unreimbursed medical expenses.   
She assets in the amount of $80,000.00 in cash and non-
interest bearing bank accounts.

In March 1999, the appellant was advised of a reduction in 
her pension payments because evidence had been received 
showing that her family income or net worth had changed.  In 
correspondence from the VA Debt Management Center in St. 
Paul, Minnesota in March 1999, the appellant was advised that 
she owed VA $38.00.  It was noted that she should recently 
have received a notice of reduction of her compensation and 
pension benefits and the reason for reduction.  It was 
explained that as a result, she had been paid more than she 
was entitled to receive.  

In April 1999, the appellant was informed that her pension 
had been stopped effective from January 1, 1998 due to her 
net worth.  The RO explained that in reaching that 
determination, the income and net worth reported on income 
forms received in February 1998 and January 1999 had been 
considered, as were expenses reported in June 1998.  It was 
noted that the law does not allow VA to pay pension where 
there are enough assets to pay living expenses.  The RO 
determined that part of the $80,000.00 in assets should be 
used for payment of living expenses effective January 1, 
1998, the first of the year after the appellant sold her 
house for $70,000.  The appellant was advised that she could 
reapply for pension when her net worth was reduced, her 
living expenses increased or when her medical expenses 
increased.

In correspondence from the VA debt management center dated in 
April 1999, the that appellant was advised that amount of her 
existing debt had increased by $7,932.00 and that the balance 
of her debt was $7970.00.  It was noted that she should 
recently have received notice that her compensation and 
pension benefits were adjusted.  

In April 1999, correspondence was received from the 
appellant's brother.  He indicated that the appellant was 97 
years old and had been in the hospital with double pneumonia 
in February and March 1999.  He explained that she was living 
in the home of another sister who took care of most of her 
needs and that she shared the expenses of food and utilities.  
It was noted that the appellant was housebound.  The 
appellant's brother also pointed out that the appellant was 
the widow of a World War I veteran, who died in January 1997 
at the age of 104 and to whom she had been married for 71 
years.  He requested a waiver of the $38.00 debt identified 
in the March 1999 correspondence from VA, citing both the 
appellant's heath problems and the fact that the March 1999 
letter from VA was confusing with respect to the effective 
dates and the amounts which were listed.  

In May 1999, the appellant completed a Financial Status 
Report (FSR).  Her total monthly net income was listed as 
$374.00, consisting only of Social Security benefits in the 
amount of $254.00 and interest income in the amount of 
$120.00.  Total monthly expenses were listed as $631.00, 
including $175.00 for rent; $118.00 for food; and $338.00 for 
other living expenses including medicine, transportation, 
automobile and health insurance and clothing.  It was noted 
that expenses exceeded income by $257.00.  The assets were 
listed as a 1991 Chevrolet valued at $3,000.00; $81,000 cash 
in bank and $150.00 cash on hand.  There were no installment 
debts listed. 

In correspondence received from the appellant in May 1999, 
waiver of the debt in the amount of $7,970.00 was received; 
consideration of the appellant's age, health condition and 
expenses was requested.  

In a May 1999 decision, the Committee denied the request for 
a waiver of the charged indebtedness in the amount of 
$7,970.00 plus interest.  The Committee noted that the 
appellant had received $70,000 due to the sale of her home in 
1997 and that her bank account balance was about $80,000, 
exceeding VA limitations for receipt of pension benefits.  It 
was explained that on April 2, 1999, VA took steps to adjust 
the appellant's award effective October 1, 1998 and created 
this overpayment.  It was noted that the period of the 
overpayment was from January 1, 1998 through March 30, 1999.  
The Committee determined that the appellant was free from 
fraud, misrepresentation or bad faith.  The decision 
explained based on the evidence of record, collection now 
and/or in the future would not cause undue financial hardship 
and would not be against equity and good conscience, inasmuch 
as the appellant listed that she had a bank account 
containing $80,000 and since her nursing home care was paid 
for by Medicare.  

Correspondence from the appellant's brother to a U.S. 
Congressman was received in June 1999.  He indicated that his 
sister had been advised by VA that her pension was to be 
terminated as of January 1, 1998 and that she owed $7,970.00.  
He explained that the appellant sold her home after the death 
of the veteran because she could not live alone and maintain 
a home, so she moved in with her 86 year old sister and that 
she planned to use the money she received from the sale of 
her home for living expenses.  

Correspondence from the appellant to a U.S. Congressman was 
received in June 1999.  Therein, she strongly protested the 
termination of her pension and the denial of waiver of the 
overpayment, by virtue of the sale of her home.  She stated 
that it cost her a considerable amount of expense to move 
from her former home to her sister's home in a different 
state.  She also stated that she was disabled and house-bound 
except for going to the doctor.  

In June 1999, the Committee continued the initial denial of 
the waiver which was issued in May 1999.

In a substantive appeal filed in July 1999, the appellant 
requested that the debt be waived due to her age, health 
problems, because the collection would be against the 
considerations of equity and good conscience, and because her 
monthly expenses exceeded income by $257.00. 

Analysis

The appellant has argued that a waiver of recovery of 
overpayment of VA improved death pension benefits in the 
amount of $7,970.00 is warranted.  She has requested that the 
debt be waived due to her age, health problems, because the 
collection would be against the considerations of equity and 
good conscience, and because her monthly expenses exceeded 
income by $257.00.

Creation of the Debt

When a claimant raises the issue of the validity of the debt 
as a part of the waiver application, the waiver application 
cannot be adjudicated without first deciding the challenge to 
the lawfulness of the debt asserted against him or her.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The 
appellant does not contend, and the record does not show, 
that the debt in this case was not validly incurred.  
Further, it appears from the record that the appellant was 
properly notified of the overpayment and that all due process 
considerations were duly complied with by VA.  The Board 
finds that the veteran's indebtedness was properly 
established and that this question need not be addressed 
further.  See Schaper, 1 Vet. App. at 437.

Fraud, Misrepresentation, or Bad Faith

As noted above, waiver of repayment of an indebtedness is 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991).  In order to determine 
whether waiver may be granted, it is first necessary to 
examine the question of whether the overpayment was created 
as a result of fraud, misrepresentation, or bad faith on the 
part of the claimant.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994), citing 38 C.F.R. § 1.965.

A finding that an appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
grant of a waiver of recovery of the overpayment.  See 38 
U.S.C.A. § 5302(c); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  This parallels the "clean hands" doctrine 
familiar in equity cases: only if an appellant is free from 
all taint of fraud in connection with the claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555, 556 
(1992).

Under the law as it currently stands, "bad faith" is defined 
as "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (1997); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).

The RO has determined that the appellant did not demonstrate 
fraud, misrepresentation or bad faith in connection with this 
matter.  There is no evidence whatsoever that the appellant 
sought any unfair advantage or made any statements calculated 
to deceive VA.  The Board has no reason to disagree with the 
RO's assessment.  It appears that the appellant has been 
scrupulously honest in her communications with VA.  In short, 
the Board believes that the appellant's action did not 
represent a willful intent to deceive or defraud.  Therefore, 
the Board finds that there was no showing of fraud, 
misrepresentation, or bad faith shown on the part of the 
appellant in conjunction with the creation of an overpayment 
that has been assessed against her.

Having found that there is no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant, the Board will turn to the question of 
whether recovery of the indebtedness would be against equity 
and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a) 
(1999).

Considerations of Equity and Good Conscience

The first element to consider is "fault of the debtor", which 
is defined as "[w]here actions of the debtor contribute to 
creation of the debt."  38 C.F.R. § 1.965(a)(1). The second 
element is "balancing of faults", which requires a weighing 
of the fault of the debtor against the fault of VA.  38 
C.F.R. § 1.965(a)(2).  

As shown by the record, in March 1997 and subsequently, the 
appellant was advised of her responsibility to promptly 
report any changes in income.  It is unclear from the letter 
whether "income" was intended to include capital gains from 
the sale of a residence or changes in net worth.   It appears 
that the overpayment in this case resulted the sale of her 
home in late August 1997 for approximately $70,000.   It is 
not clear when proceeds from that sale were actually 
received.  
The appellant first advised VA of the sale of her home in an 
EVR filed in February 1998.   

Factors identified by the appellant including her age (97) 
and ill health (she had been granted VA aid and attendance in 
March 1997).  These factors explain the  delay which occurred 
in her reporting a change in her income.  The Board also 
notes that the appellant was in the process of moving during 
the period from August 1997 until February 1998.  It appears 
from the record that this move was occasioned by the 
appellant's poor health.

With respect to balancing of faults, as noted above there was 
perhaps some minimal fault on the part of the appellant, due 
to her failure to promptly report a change in her income, 
which is readily explained by the circumstances identified 
above.  The Board can identify no fault on the part of VA. 

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive a debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In 
the most recent FSR, total monthly net income for the 
appellant was listed as $374.00, consisting only of Social 
Security benefits and interest income.  Total monthly 
expenses were listed as $631.00.  As noted by the appellant, 
the monthly expenses exceed monthly income by $257.00.  

However, that FSR also shows that the appellant has a bank 
account containing approximately $80,000.00, and it was 
primarily upon this basis that the Committee determined that 
undue hardship was not shown and that the waiver should be 
denied.  Although the evidence does reflect that the 
appellant has significant assets in a bank account, the Board 
notes that the appellant is in precarious health at the 
present time and it is likely that her medical expenses will 
be significant in the near future.  Although the Board 
understands the Committee's insistence that these funds be 
exhausted before the indebtedness is waived, it is clear that 
undue hardship could indeed result, particularly in light of 
the fact that it appear that the appellant is on a limited, 
fixed income. 

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  Improved death 
pension benefits assure that the surviving spouse of a 
veteran does not have less than the maximum annual pension 
rate on which to live.  In light of the appellant's limited 
resources, her age and ill health and factors previously 
discussed herein, the Board believes that in this situation 
to expect repayment of the debt would potentially defeat the 
purpose for which the benefits were intended.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the appellant did gain $7,970.00 and this constitutes 
unjust enrichment.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The appellant has not claimed that she 
relinquished any right or incurred any legal obligation, nor 
do the facts show such.

Conclusion

A balancing of the considerations of equity and good 
conscience reflects that the appellant had very little fault 
with respect to the creation of the debt and the unjust 
enrichment which resulted, and that such fault is easily 
explained by factors including the her age (97) and ill 
health.  In addition, considerations of undue hardship and 
the intended purpose of the benefits favor the appellant, 
particularly in light of her limited income and the other 
factors identified by the Board herein.  Thus, the Board 
concludes that the facts of this case, when weighed in light 
of the various elements of equity and good conscience, are in 
favor of the conclusion that a waiver is warranted.

In the opinion of the Board, recovery of $7,970.00, plus any 
interest, would be against the principles of equity and good 
conscience.  Therefore, a waiver of the overpayment in the 
amount of $7,970.00, plus any accrued interest, is granted. 


ORDER

A waiver of overpayment in the amount of $7,970.00, plus any 
and all accrued interest, is granted.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

